NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 4 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

EDGAR GOMEZ,                                    No.    18-55722

                Petitioner-Appellant,           D.C. No. 2:17-cv-04678-SJO-AFM

 v.
                                                MEMORANDUM*
RAYMOND MADDEN, Warden,

                Respondent-Appellee.

                   Appeal from the United States District Court
                      For the Central District of California
                    S. James Otero, District Judge, Presiding

                             Submitted June 2, 2020**
                               Seattle, Washington

Before: CALLAHAN and NGUYEN, Circuit Judges, and R. COLLINS,*** District
Judge.

      Plaintiff-Appellant Edgar Gomez appeals the district court’s order denying

his 28 U.S.C. § 2254 habeas petition. We have jurisdiction under 28 U.S.C.

§ 2253. Reviewing the denial of a habeas petition de novo, Hernandez v. Holland,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
       ***
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
750 F.3d 843, 852 (9th Cir. 2014), we affirm.

      This Circuit has concluded that the holding in Faretta v. California, 422

U.S. 806 (1975), requires that a request to proceed pro per be timely, and that a

timely request is one that is made “weeks before” trial. United States v. Erskine,

355 F.3d 1161, 1167 (9th Cir. 2004); Moore v. Calderon, 108 F.3d 261, 265 (9th

Cir. 1997). Appellant’s request was made moments before trial, not weeks before.

Accordingly, Appellant has not shown that the state court’s decision was “contrary

to, or involved an unreasonable application of,” Faretta. 28 U.S.C. § 2254(d)(1);

see Marshall v. Taylor, 395 F.3d 1058, 1061 (9th Cir. 2005) (“Because the

Supreme Court has not clearly established when a Faretta request is untimely,

other courts are free to do so as long as their standards comport with the Supreme

Court’s holding that a request ‘weeks before trial’ is timely.”).

      Furthermore, the trial court was not required to conduct further questioning

after finding the pro per request untimely because the Faretta requirements are

inclusive, meaning the failure of any factor may be reason for denial. See Erskine,

355 F.3d at 1167 (“A defendant’s decision to forgo counsel and instead to defend

himself . . . is valid if the request is timely, not for the purposes of delay,

unequivocal, and knowing and intelligent.” (emphasis added)). In addition, no

clearly established federal law exists creating this requirement. Therefore, the trial

court’s actions cannot be a basis for habeas relief. See Stenson v. Lambert, 504


                                            2                                     18-35033
F.3d 873, 881 (9th Cir. 2007); Kane v. Espitia, 546 U.S. 9, 10 (2006).

      AFFIRMED.




                                         3                               18-35033